*1356Memorandum: Plaintiff commenced this action seeking a determination that the parties’ Antenuptial Agreement is null and void on the grounds of duress and overreaching. Following a hearing, Supreme Court properly determined that defendant’s threat to cancel the wedding unless plaintiff signed the agreement does not amount to duress (see Colello v Colello, 9 AD3d 855 [2004]), and that the circumstances surrounding the execution of the agreement do not support a finding of overreaching (see Darrin v Darrin, 40 AD3d 1391, 1393 [2007], lv dismissed 9 NY3d 914 [2007]; Cron v Cron, 8 AD3d 186 [2004], lv dismissed 7 NY3d 864 [2006], lv denied 10 NY3d 703 [2008]). The court erred, however, in sua sponte determining that plaintiff could not, prior to the marriage, waive her right to equitable distribution of defendant’s pension (see Strong v Dubin, 75 AD3d 66, 72-73 [2010]; see generally Domestic Relations Law § 236 [B] [3] [2] ), or her right to maintenance (see generally § 236 [B] [3] [3] ). We therefore modify the order accordingly. Present — Scudder, PJ., Smith, Sconiers, Gorski and Martoche, JJ.